Citation Nr: 1016124	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  06-08 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a bilateral 
shoulder disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left thigh 
disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to January 
1989.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
issued by the RO in San Diego, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  

At the outset, the Board notes that as a general matter, 
service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). The Federal 
Circuit has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).                 

In this regard, the Board observes that the Veteran received 
treatment during service for various complaints of headaches, 
muscle cramps in the upper thigh area and bilateral shoulder 
pain and stiffness.  Subsequent to service, medical treatment 
records document treatment the Veteran has received for 
headache, bilateral shoulder, thigh and hypertension 
disorders.  The Veteran contends that he has current 
headache, bilateral shoulder, left thigh and hypertension 
disabilities etiologically related to his lengthy period of 
service.  

In a May 2006 VA examination report, the Veteran was 
diagnosed with, in pertinent part, bilateral bursitis of the 
shoulders, atypical migraine headaches, hypertension (well 
controlled without complication) and left thigh hypesthesia 
of un-established etiology.  However, an opinion as to 
etiology of the claimed disabilities was not offered.  VA 
regulations provide that where "the [examination] report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, 
the Board finds that a more contemporaneous VA examination(s) 
is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  This 
letter should reflect all appropriate 
legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the Veteran for his 
headaches, bilateral shoulder disorder, 
hypertension and left thigh disorder.  
After he has signed the appropriate 
releases, any previously unidentified 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure such records should be documented 
in the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

3. After the foregoing development has 
been completed, the Veteran should be 
afforded a VA neurology examination to 
determine the etiology of his headache 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder and a 
copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and employing 
sound medical principles, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent probability 
or greater) that any headache disorder 
had its onset in service or is otherwise 
etiologically related to the Veteran's 
period of service.  A complete rationale 
must be given for all opinions and 
conclusions expressed.

4.  The Veteran should be afforded a VA 
cardiovascular examination to determine 
the etiology of his hypertension.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and employing 
sound medical principles, the physician 
is requested to opine whether it is at 
least as likely as not (50 percent 
probability or greater) that hypertension 
had its onset in service or is otherwise 
etiologically related to the Veteran's 
period of service.  A complete rationale 
must be given for all opinions and 
conclusions expressed.

5.  The Veteran should be afforded a VA 
joints/muscle examination to determine 
the etiology of the bilateral shoulder 
and left thigh disorders.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  All indicated tests and 
studies are to be performed.  

Based on a review of the claims folder, 
examination of the Veteran, and employing 
sound medical principles, the examiner is 
requested to opine whether it is at least 
as likely as not (50 percent probability 
or greater) that any bilateral shoulder 
and/or left thigh disorder had its onset 
in service or is otherwise etiologically 
related to the Veteran's period of 
service.  A complete rationale must be 
given for all opinions and conclusions 
expressed.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

7.  After completion of all indicated 
development, the Veteran's claims should 
be readjudicated in light of all the 
evidence of record.  If any determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


